Citation Nr: 0407026	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-07 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (SDVI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 determination by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC).  The ROIC then determined that the veteran was not 
eligible for SDVI because he did not apply for such insurance 
within two years of the grant of service connection for post-
traumatic stress disorder (PTSD) in October 1991.  The ROIC 
notified the veteran of the determination on January 21, 
1999.

The ROIC received a notice of disagreement with the January 
1999 decision on January 31, 2000.  A statement of the case 
was issued in May 2002, and the veteran submitted a 
substantive appeal in June 2002.  Although the notice of 
disagreement was not submitted within one year of the January 
1999 decision, the January 1999 notice informing the veteran 
of the decision did not inform him of his right to appeal the 
decision.  See Thompson v. Brown, 8 Vet. App. 169, 175-176 
(1995) ("[W]ith respect to adjudications made after January 
31, 1990, the Secretary of Veterans Affairs is required by 
law to advise VA claimants throughout the claims adjudication 
process of their subsequent appellate rights as to those 
adjudications."); 38 C.F.R. § 3.103(e) (2003).  For that 
reason the one year time limit for submitting a notice of 
disagreement did not commence, and his notice of disagreement 
is deemed to have been timely filed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2003).

The Board notes that the ROIC had previously denied 
eligibility for SDVI in December 1996, and notified the 
veteran of the determination at that time.  The veteran did 
not submit a notice of disagreement with that decision, but 
again raised the issue of eligibility for SDVI in 1999.  The 
December 1996 notice informing the veteran of the denial of 
eligibility for SDVI also did not, however, inform him of his 
right to appeal the determination.  Thompson, 8 Vet. App. 
at 175-176.  The Board finds, therefore, that the December 
1996 adjudication did not become final, and that the veteran 
is not required to present new and material evidence as to 
that issue.  See 38 U.S.C.A. § 5108 (West 2002).




FINDINGS OF FACT

1.  The RO granted service connection for PTSD in an October 
1991 rating decision.

2.  Service connection has not been established for any 
disability since October 1991.

3.  The veteran did not submit an application for SDVI until 
December 1996.


CONCLUSION OF LAW

Eligibility for SDVI is not shown as a matter of law.  
38 U.S.C.A. § 1922 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his December 1996 application for 
SDVI should be sufficient to establish eligibility because he 
was not previously informed of his potential eligibility for 
the insurance.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001 VA issued regulations to implement the provisions 
of the VCAA, which are now codified at 38 C.F.R. §3.159 
(2003).  

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 342 
F.3d 1327 (Fed. Cir. 2003).  The veteran's claim was received 
and adjudicated in December 1996, prior to enactment of the 
VCAA.  In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veteran Claims (Court) 
held, in part, that the VCAA is applicable to claims filed 
prior to November 2000 and still pending before VA on that 
date.  VA believes that the Pelegrini decision is incorrect 
as it applies to claims filed prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
Assuming, however, solely for the sake of argument that the 
Court's holding in Pelegrini is correct, the Board finds that 
the VCAA is not applicable to the instant appeal for the 
following reason.  

The Court has also held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than evaluation of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The facts in this case are not in dispute; 
the veteran was awarded service connection for PTSD in 
October 1991, he was not awarded service connection for any 
disability following the October 1991 decision, and he did 
not submit an application for SDVI until December 1996.  
Resolution of the appeal is dependent on interpretation of 38 
U.S.C.A. § 1922 regarding the time period for submitting an 
application for SDVI.  VA does not have a duty, therefore, to 
notify the veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining that evidence, because 
no reasonable possibility exists that any assistance would 
aid him in substantiating the claim.  Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).

That being said, the Board finds that the veteran has been 
informed of the statutory requirements regarding an 
application for SDVI, and that he has been provided ample 
opportunity to submit evidence and arguments in support of 
his contention.  



Analysis

Any veteran who is found by the Secretary to be suffering 
from a service-connected disability or disabilities, and 
except for which such veteran would be insurable according to 
the standards of good health established by the Secretary, 
shall be granted insurance by the United States against the 
death of such veteran occurring while such insurance is in 
force.  The application for such insurance must be in writing 
and be made within two years from the date service connection 
for such disability is granted.  If the veteran is shown by 
satisfactory evidence to have been mentally incompetent 
during any part of the two-year period, the application for 
insurance may be filed within two years after a guardian is 
appointed or within two years after the removal of such 
disability, whichever is the earlier date.  38 U.S.C.A. 
§ 1922 (West 2002).

The veteran's only service-connected disability is PTSD, for 
which the RO in Louisville, Kentucky, granted service 
connection in an October 1991 rating decision.  Although the 
veteran submitted multiple claims for an increased rating and 
for service connection for additional disabilities following 
the October 1991 decision, none of the subsequent rating 
decisions resulted in the grant of service connection for any 
additional disabilities.

The veteran did not submit an application for SDVI until 
December 1996.  He stated that he did not submit an 
application prior to December 1996 because he was not 
informed of his potential eligibility for SDVI until 
September 1996, as the result of a notice he received 
following the increase in the disability rating for PTSD.  He 
contends that because VA did not notify him of his potential 
eligibility for SDVI in October 1991, he should not be 
limited by the two-year application period specified in 
38 U.S.C.A. § 1922.

The Court addressed this issue in Harvey v. Gober, 14 Vet. 
App. 137 (2000).  The veteran in Harvey argued that VA had 
failed to notify him of his eligibility for SDVI when service 
connection was granted in 1975, and that due to such failure 
the time limit for submitting the application for insurance 
should be tolled until the application was submitted in 1995.  
The Court referenced the procedures followed by VA to notify 
veterans of their insurance eligibility:

First, a copy of the rating sheet with the award 
letter is sent to the VA Insurance Center having 
insurance jurisdiction over the area in which the 
Regional Office is located.  See DEPARTMENT OF 
VETERANS BENEFITS MANUAL M29-1, Part IV, para. 
1.02a (Jan. 27, 1976). . .  Second, when the 
Insurance Center receives a copy of the award 
letter, it is screened to determine whether the 
veteran is eligible for SDVI.  Id., para. 1.02e.  
Third, veterans with eligible rating decisions are 
sent a form letter (FL 29-5a) and a pamphlet (VA 
Pamphlet 29-9, Service-Disabled Veterans Insurance 
RH-Information and Premium Rates) regarding the 
requirements for applying for SDVI.

Harvey, 14 Vet. App. at 140-41.  

The Court found that the presumption of regularity applied to 
find that VA had properly notified the veteran of his 
eligibility for SDVI when service connection was granted, 
which would have occurred in the normal course of business, 
and that his assertion of not having received such notice did 
not rise to the level of the "clear evidence" necessary to 
rebut the presumption.  See Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992) ("The presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged  their duties.")

The same is true in the instant appeal; VA has established 
procedures for notifying veterans of their eligibility for 
SDVI, as well as other VA benefits and services, when service 
connection is granted, and the Board presumes that those 
procedures were followed in this case.  The veteran's 
assertion of not having received notice of his eligibility 
for SDVI following the October 1991 rating decision is not 
sufficient to rebut that presumption.  The Board finds, 
therefore, that the veteran is presumed to have been notified 
of his eligibility for SDVI following the October 1991 rating 
decision.

Assuming, for the sake of argument, that VA had failed to 
inform the veteran of his eligibility for SDVI following the 
October 1991 decision, that failure would not establish a 
legal basis for determining that his December 1996 
application for SDVI was timely filed.  The statutory 
provision pertaining to VA's duty to notify the veteran of 
his potential eligibility for benefits is located at 
38 U.S.C.A. § 7722:

(c)(1)  The Secretary shall distribute full 
information to eligible veterans and eligible 
dependents regarding all benefits and services to 
which they may be entitled under laws administered 
by the Department . . . .

(2) Whenever a veteran or dependent first applies 
for any benefit under laws administered by the 
Secretary . . . , the Secretary shall provide to 
the veteran or dependent information concerning 
benefits and health care services under programs 
administered by the Secretary.  Such information 
shall be provided not later than three months after 
the date of such application.

The Court has considered these provisions and determined that 
they do not provide a legal basis for tolling the statutory 
time limit for submitting an application for benefits.  See 
Andrews v. Principi, 16 Vet. App. 309, 316-17 (2002), motion 
for recons. denied, 16 Vet. App. 445 (2002), aff'd 351 F.3d 
1134 (Fed. Cir. 2003).  Therefore, although VA had a duty to 
notify the veteran of his potential eligibility for SDVI 
benefits, the failure to fulfill that duty does not override 
the statutory mandate that an application for SDVI benefits 
be filed within two years of the grant of service connection.

In summary, service connection was established for the 
veteran's only service-connected disability in October 1991.  
He had two years from that date to submit an application for 
SDVI, but he did not submit the application until December 
1996.  The evidence of record does not indicate that he was 
mentally incompetent between October 1991 and December 1996, 
nor does he so claim.  The Board finds, therefore, that his 
application for SDVI was not timely filed, and eligibility 
for SDVI is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

The Board notes that in the statement of the case the ROIC 
found not only that the veteran had failed to submit a timely 
application for SDVI, but that evidence obtained in 
conjunction with his appeal revealed that he was not eligible 
for SDVI because he had been totally disabled due to a non-
service connected disability (a back disorder) since December 
1983.  The ROIC found that because he was totally disabled 
due to a non-service connected disability, he was not 
insurable according to the standards of good health 
established by the Secretary, thereby precluding eligibility 
for SDVI.  The veteran has not presented any evidence or 
arguments regarding the "good health" issue.  Because his 
eligibility for SDVI is not shown as a matter of law due to 
his failure to timely apply for the insurance, the Board will 
not further consider the factual issue of whether he is 
insurable according to the standards of good health.


ORDER

The claim of entitlement to SDVI is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



